               Case 5:20-po-00186-JLT Document 7 Filed 02/03/21 Page 1 of 2



 1 Jason Hightower
   United States Park Ranger
 2 Department of Interior
   National Park Service
 3 Death Valley National Park
   PO Box 579
 4 Death Valley, CA 92328
   760-614-0458
 5
   Attorney for Plaintiff
 6

 7
                                         UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                          Case No. 5:20-po-00186-JLT
11
                            Plaintiff,
12                                                      MOTION AND [PROPOSED] ORDER FOR
     v.                                                 DISMISSAL WITHOUT PREJUDICE
13
     JEFFERY H. GERTSCH
14
                            Defendant.
15

16

17
            The United States of America, by and through Jason R. Hightower, United States Park Ranger,
18
     pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, moves to dismiss this case in the
19
     interest of justice, without prejudice, and to withdraw the court trial on March 2, 2021.
20

21 DATED: February 03, 2021                               Respectfully submitted,

22

23                                                                        By          /s/ Jason R. Hightower
                                                                                           Jason R Hightower
24                                                                      Supervisory United States Park Ranger
                                                                                   Death Valley National Park
25

26

27

28
                                                          1
                                                                                              U.S. v. Gertsch
                                                                                 Case No. 5:20-po-00186-JLT
               Case 5:20-po-00186-JLT Document 7 Filed 02/03/21 Page 2 of 2



 1                                            ORDER
 2
         IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice.
 3

 4 IT IS SO ORDERED.

 5
      Dated:     February 3, 2021                       /s/ Jennifer L. Thurston
 6                                               UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                                                                      U.S. v. Gertsch
                                                                         Case No. 5:20-po-00186-JLT
